Citation Nr: 0434071	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-23 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
disorder.

2.  Entitlement to service connection for a chronic lumbar 
disorder.

3.  Entitlement to service connection for a chronic shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from June 1975 to June 1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  It has not been shown that the veteran had a shoulder or 
cervical disability including arthritis during service or in 
the year after separation, and any chronic post-service 
shoulder and cervical disabilities including arthritis are 
unrelated to service.

3.  The veteran's post-service low back problems including 
arthritis are not causally related to service or anything of 
service origin.  



CONCLUSION OF LAW

A chronic shoulder, cervical or lumbar back disability 
including arthritis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107, 5711 (West 2003); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that he is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of these issues at present without detriment to the due 
process rights of the appellant.  

Should the veteran be able to provide additional evidence as 
to chronic post-service shoulder or low and cervical back 
problems after service, with a documented nexus to something 
in service, in the future, he is free to offer it at that 
time in the reopening of his claims.


Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2003); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 ; 
38 C.F.R. §§ 3.307, 3.309 (2004). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board notes that the appellant is incarcerated.  The duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

VA's duty to assist includes the undertaking of reasonable 
efforts to provide the veteran with a compensation 
examination to determine the current severity of 
disabilities.  Such an examination would be subject to the 
limitations imposed by his incarcerated status pursuant to 
Bolton v. Brown, 8 Vet. App. 185 (1995). Although VA does not 
have the authority under 38 U.S.C.A. § 5711 (West 2003) to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends to arranging for an adequate 
evaluation within the prison facility.  This can be done at 
the facility, or alternatively, VA can utilize the evidence 
that is available from that facility.   See Bolton, 8 Vet. 
App. at 191.

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

In general, congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2002); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 
(July 18, 1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  Congenital or developmental defects, as opposed 
to diseases, could not be service-connected because they were 
not diseases or injuries under the law; however, if 
superimposed injury or disease occurred, the resultant 
disability might be service- connected.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

On the veteran's entrance examination, there was no reference 
to shoulder, lumbar or cervical problems.

In service, the veteran was seen on March 14, 1979, with 
complaints of straining his low right back area 3 days 
before, and reinjuring it 30 minutes before being seen, after 
lifting 170 pounds in weights.  There was range of motion 
with sharp pain on movements and limited movement on the 
right side; he was unable to touch his toes.  There was 
slight edema and softness to the right side; the left side 
was firm and questionably rigid.  He complained of pain in 
the upper right gluteal area.  Diagnosis was low back pain 
with right gluteal area strain.  He was told to use ice for 
the first 24 hours, then heat thereafter along with exercise.  
He was to have bed rest for the remainder of the afternoon 
and 2 days of limitations after which he was to return to be 
seen at the facility.

When seen on March 16, 1979 [for complaints of low back 
strain while running two days before], he said that his back 
was painful when lying down or going from a sitting to a 
standing position.  He said he had reinjured his back 2 days 
before when lifting weights.  On examination, there was 
slight rigidity in the right gluteal area but no sign of 
discoloration or effusion.  Diagnosis was strain and he was 
prescribed balm, hot soaks, Nogesic and exercise.

On March 26, 1979, he was seen for complaints of low back 
pain over the prior 3 weeks.  He said his "back is better 
now" but he still had times when movement caused sharp pain.  
There was limited range of motion but no edema or 
discoloration, softness or rigidity on examination.  He had 
been following directions for care of the back with soaks, 
exercise and balm, and was said to have shown good 
improvement.  Diagnosis was low back pain and the prior 
instructions were continued. 

Service records show no subsequent clinical references to 
shoulder, lumbar or cervical complaints or residuals.

In the veteran's recent initial claim, he referenced 
treatment for his claimed problems starting in the 1990's.  
Some of those records were obtained.

Private treatment and some institutional records from the 
1990's show complaints referable to a number of joints.  
There are several instances of his having injured one or 
another joints at the time he was seen in the 1990's.  
Evaluations have shown degenerative changes in multiple 
joints.

On VA examination in September 2003, it was noted that 
because of his current incarceration, the prison system would 
not allow him to be present for examination.  However, the VA 
examiner had reviewed the entire file including service 
records which showed the low back complaints but no sign of 
special trauma, and the extensive post-service clinical 
records including from private and institutional sources.  It 
was noted that the veteran had himself described a post-
service history of 27 years of activity including martial 
arts.  The available clinical files confirmed X-rays of the 
presence of narrowing of the L-5/S-1 disc in September 1990, 
when he stated he had not had any injury to precipitate such 
changes; it was suggested that subsequent evidence showed 
ongoing degenerative changes.

The physician opined that

(i)t is fairly obvious from the timeline 
that the back problems and neck problems 
that the patient is experiencing now were 
not related to his military service.  The 
lumbar strain and the fall, which is not 
documented, did not prevent him from 
continuing with his military duties until 
he was discharged.  He was then able to 
do very strenuous martial arts for 
twenty-seven years, indicating that his 
spine was not a problem.  I believe that 
the problems he has now are due to the 
wear and tear of the aging process, plus 
his many years of doing martial areas 
work.  [emphasis added]


Analysis

The Board has carefully reviewed all of the evidence of 
record in this case including the allegations provided by the 
veteran.  The veteran has documented evidence of having 
complained of hurting his right gluteal area in service; at 
that time, he was seen on several occasions, given care, and 
there were no noted residuals thereafter.  He has no 
documented evidence of cervical or shoulder problems in 
service or at separation. 

In recent communications, the veteran has reported that he 
hurt his back when he fell off a cliff and landed on another 
soldier, or that he has lumbar problems because of his short 
stature which made him work harder than other soldiers of 
average height.  There is no independent evidence of either 
instance.  

However, in any event, whether he did or did not injure any 
body part in service, these allegations would be in no way 
relevant to his claim absent evidence of chronic post-service 
disability as a result of these or any other reported 
incidents in service. 

With regard to the in-service claimed injuries, the veteran 
has indicated that because he is now incarcerated, he is 
unable to obtain names of those who served with him in 
service to verify in-service trauma.  This may or may not be 
accurate; but, the absence of in-service documentation would 
not necessarily be fatal to his claim if there was a 
documented showing of a chronic post-service disability.  
Thus, the problem is primarily a lack of chronic, post-
service evidence, not the absence of documented complaints 
and/or corroboration of any in-service injury.  

In this case, the veteran's recent claim relates that he had 
had many years since service, during which time he has been 
in a position of significant physical activity, including in 
the martial arts, much of which by its very nature has 
clearly impacted his shoulder, lumbar and cervical areas.  He 
now is shown to have problems in those areas, as well as 
others.  And these problems have indeed now developed to be 
of a chronic nature, to include some degenerative changes 
starting in the early 1990's.  

While he was unable to be present for an examination because 
of the rules of his incarceration, in the file are repeated 
evaluations from the private sector and the penal 
institution, all of which provide clinical evidence which 
reflects his current disabilities.  This is entirely 
satisfactory within the purviews of due process and the 
concomitant duty to assist and provide an entirely adequate 
evidentiary basis for the determination herein.  The 
aggregate evidence has been thoroughly reviewed and a concise 
and specific medical opinion is of record.  

In sum, regardless of what sort of complaints the veteran may 
or may not have had in service which concluded in 1979, 
absent documented evidence of chronic problems from the time 
of service to present, and a medical nexus to associate in-
service and current medical problems, there is no sound 
evidentiary basis for a grant of service connection.  The 
evidence is not so equivocal as to raise a doubt to be 
resolved.  Service connection is not warranted. 


ORDER

Service connection for a chronic cervical disorder is denied.  

Service connection for a chronic lumbar disorder is denied.

Service connection for a chronic shoulder disorder is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



